Citation Nr: 0215705	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for lumbosacral myofascial 
strain, with radiculitis, claimed as a back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from August 2, 1973 
to January 2, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2000, September and October 2000 
rating decisions of the RO, which denied the benefit sought 
on appeal.  


REMAND

Correspondence from the veteran, received at the Board in 
April 2002, included a request for a hearing before a 
traveling Member of the Board sitting at the RO (Travel Board 
hearing).  The veteran's claim on appeal is, accordingly, 
remanded to the RO so that he may be scheduled for the 
requested Travel Board hearing.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

The RO should appropriately schedule the 
veteran for a hearing before a traveling 
Member of the Board, sitting at the RO.  
Thereafter, the veteran and his 
representative should be given due notice 
of the scheduled hearing date and 
location.  Copies of notices should be 
maintained in the claims file, along with 
documentation of any failure on the part 
of the veteran to appear.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




